DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on April 26, 2022 cancelled claims 14 and 19.  Claims 1-9, 11-13, and 15-18 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-13 and 15-18.
 
Claim Objections
The amendment filed on April 26, 2022 have overcome the claim objections of Claims 15-19 that were raised in the Office Action dated October 26, 2021.  Thus, the objection is hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 and 15-18 are directed to a method and  system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
providing/storing entity information of the contributing entities, wherein the entity information includes age information of the contributing entities and other information that is useful to schedule fair distributions;
defining age range interval tabulation (ARIT) table, the ARIT table including age range interval (ARI) levels above a threshold age, the ARIT table comprises an optimal number of ARI levels corresponding to levels of an age ranges tabulation data structure of the relational multi-level tree system, wherein the structured relational multi-level tree system comprises flat-top multi-level trees within respective ARI levels of the age ranges tabulation data structure;
determining a number of positions for assigning the contributing entities into respective ARI levels in the age ranges tabulation data structure, wherein: the age ranges tabulation data structure comprising x ARI levels based on the age ranges of contributing entities, wherein 1 is the lowest ARI level and corresponds to the lowest ARI level of the relational multi-level tree system, x is the highest ARI level of the ARI levels and corresponds to the highest ARI level of the relational multi-level tree system, and level i + 1 is a next higher ARI level, where i is from 1 to x-1, and corresponds to the next higher ARI level of the relational multi-level tree system;
assigning/pre-sorting position assignments of the contributing entities’ in the relational multi-level tree system based on age ordered priorities;
constructing a level strength analysis chart (LSAC) based on a defined contribution strength, wherein the LSAC includes level strength and level accumulative strength parameters for each level of the LSAC;
constructing the flat-top multi-level trees for respective ARI levels by selecting a starting tree level of the flat-top multi-level trees having a starting level strength greater than 1 based on the LSAC, by selecting a base tree level of the flat-top multi-level trees having a base level accumulative strength based on the LSAC, wherein the flat-top multi-level trees comprise multiple tree levels based on the selected starting level strength and the selected base level accumulative strength, the selected base level accumulative strength determines a number of tree levels for the multi-level trees from the starting tree level to the base tree level, the selected base level accumulative strength determines a tree size of the multi-level trees, and wherein a number of multi-trees for each respective ARI level is based on the number of contributing entities within the respective ARI level;
assigning top/down assignment of the positions of the contributing entities into the flat-top multi-level tree or trees within the respective ARI levels, based on the number of contributing entities within a respective ARI level;
reprioritizing position assignment to periodically reassign the positions of the contributing entities to advance contribution entities into the next higher position within the respective ARI level of the relational multi-level tree system based on contributing entities’ age advancements;
graduate the contributing entities out of the respective ARI levels in the relational multi-levels tree system when contributing entities’ age exceeds an age limit for each level of the respective ARI level; and
wherein the flat-top multi-level trees of the structured multi-level tree system prevents endless broadening base effect to ensure efficient and sustainable fair distributions to contributing entities. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial or legal interactions directed advertising marketing and sales related activities or behaviors in which data is gathered from contributing entities, the data is analyzed using mathematical algorithms and concepts to determine multilevel marketing distributions. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a database and a processor. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a database and a processor to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from the fact that the applicant’s specification only mentions a processor and database and provides no further details regarding the claimed processor and database); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-14; and 16-19 appear to merely further limit the abstract idea by further limiting the ARI level threshold age (claim 2); further limiting the ARI levels of the ARIT table values of the levels in the multi-level tree (claims 3 and 16); further limit the contribution strength, starting level and the base level (claim 4); further limit the defined contribution strength (claims 5 and 17); add additional calculations related to contributing strength and contributing weight (claims 6, 7, and 10); further limit the base level using a base level strength (claim 8); further limit the flat-top multi-level tree and the positioning of contributing entities (claims 11-13); further limit the assigning/presorting of the contributing entities (claims 9 and 18), and therefore only limit the application of the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes) and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-13 and 15-18 are not patent eligible.

Claim Rejections - 35 USC § 112
The amendment filed on April 26, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claim 2.  Thus, the rejection is hereby withdrawn.
The amendment filed on April 26, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claim 3.  Thus, the rejection is hereby withdrawn.
The amendment filed on April 26, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claims 5 and 17.  Thus, the rejection is hereby withdrawn.
The amendment filed on April 26, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claim 7.  Thus, the rejection is hereby withdrawn.

Possible Allowable Subject Matter
Claims 1-13 and 15-18 would be allowable over the prior art if the applicant were to overcome the Claim Objections, 35 USC 101 rejections identified above.
The following is a statement of reasons for the indication of allowable subject matter over the prior art:  The closest prior art is Soroca (PGPUB: 20100063877) and Data Structures (“csci210: Data Structures” http://www.bowdoin.edu/~ltoma/teaching/cs210/spring09/Slides/210-Trees.pdf, 2009, pages 1-41 which discloses A structured method for forming a relational multi-level tree system and progressing entities’ positions in the relational multi-level tree system into positions in a next successive higher level in the relational multi-level tree system for effecting fair distributions to the entities and a relational multi-level tree system for effecting fair distributions to contributing entities positioned in the relational multi-level tree system, comprising:
a database containing entity information of the contributing entities, wherein the entity information includes age information of the contributing entities and other information that is useful to schedule fair distributions;
defining, by a processor, age range interval tabulations (ARIT) above a threshold age, and an optimal number of ARITs corresponding to levels of an age ranges tabulation data structure of the relational multi-level tree system, wherein the relational multi-level tree system comprises flat-top or adjacent flat-top multi-level trees within respective ARITs of the age ranges tabulation data structure;
determining, by the processor, a number of positions for assigning the contributing entities into respective levels of the ARIT in the age ranges tabulation data structure, wherein: the age ranges tabulation data structure comprising x levels of ARIT based on the age ranges of contributing entities, wherein 1 is the lowest level of the ARIT of the relational multi-level tree system and corresponds to the lowest ARIT of the relational multi-level tree system, x is the highest level of the ARIT of the relational multi-level tree system and corresponds to the highest ARIT of the relational multi-level tree system, and level i + 1 is a next higher level than an ith level, where i is from 1 to x-1, and corresponds to the next higher ARIT of the relational multi-level tree system;
pre-sorting, by the processor, the contributing entities’ position assignments in the relational multi-level tree system based on age ordered priorities;
assign, using the ordered age priority sequence, the pre-sorted contributing entities in their respective ARITs which correspond to the levels in the age ranges tabulation data structure by assignment of the positions of the contributing entities into the flat-top or adjacent flat-top multi-level trees, and wherein assigning the pre-sorted contributing entities in the respective ARIT comprises:
determining, by the processor, optimal sizes of the flat-top multi-level trees and number of the adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of the contributing entities to be positioned inside respective ARITs with optimal size and measurement considerations;
determining an optimal size of the flat-top multi-level tree and the number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of contributing entities to be positioned in the respective ARIT with optimal size and measurement considerations, and wherein the number of the flat-top and adjacent flat-top multi-level trees required to be constructed within the respective ARIT is computed by dividing the total number of contributing entities to be positioned in the respective ARIT by the optimal sizes of the flat- top multi-level tree, 
constructing a single flat-top multi-level tree or multiple adjacent flat-top multi-level trees within the respective ARIT based on the optimal size of the flat-top multi-level tree and number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT
applying, by the processor, top/down assignment of the positions of the contributing entities for constructing the flat-top multi-level trees within the respective ARITs which correspond to the levels in the age ranges;
applying, by the processor, adjacent-top/down assignment of the positions of the contributing entities for constructing the adjacent flat-top multi-level trees within the respective ARITs; 
performing, by the processor, fair distributions to respective contributing entities based on a contributing strength of a contributing entity and a contributing weight of a contributing entity
However, the examiner has been unable to find prior art that discloses: 
constructing a level strength analysis chart (LSAC) based on a defined contribution strength, wherein the LSAC includes level strength and level accumulative strength parameters for each level of the LSAC;
constructing the flat-top multi-level trees for respective ARI levels by selecting a starting tree level of the flat-top multi-level trees having a starting level strength greater than 1 based on the LSAC, by selecting a base tree level of the flat-top multi-level trees having a base level accumulative strength based on the LSAC, wherein the flat-top multi-level trees comprise multiple tree levels based on the selected starting level strength and the selected base level accumulative strength, the selected base level accumulative strength determines a number of tree levels for the multi-level trees from the starting tree level to the base tree level, the selected base level accumulative strength determines a tree size of the multi-level trees, and wherein a number of multi-trees for each respective ARI level is based on the number of contributing entities within the respective ARI level;
assigning the pre-sorted contributing entities in their respective ARITs in accordance with use and guidance by a level strength analysis chart (LSAC) constructed, wherein the LSAC includes level strength and level accumulative strength parameters for size and measurement considerations, 
determining  optimal sizes of the flat-top multi-level trees and number of the adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of the contributing entities to be positioned inside respective ARITs with optimal size and measurement considerations made in accordance with a level strength analysis chart (LSAC) constructions to prevent the sizes of multi-level trees from getting overly large, wherein the optimal sizes of the flat-top multi-level trees are differences between two selected levels of accumulative strengths parameters form the LSAC; 
determining an optimal size of the flat-top multi-level tree and the number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of contributing entities to be positioned in the respective ARIT with optimal size and measurement considerations made in accordance with the LSAC, wherein the optimal size of the flat-top multi-level tree is a difference between accumulative strengths of two selected levels in the LSAC, and wherein the number of the flat-top and adjacent flat-top multi-level trees required to be constructed within the respective ARIT is computed by dividing the total number of contributing entities to be positioned in the respective ARIT by the optimal sizes of the flat- top multi-level tree, 
assigning top/down assignment of the positions of the contributing entities into the flat-top multi-level tree or trees within the respective ARI levels, based on the number of contributing entities within a respective ARI level;
reprioritizing position assignment to periodically reassign the positions of the contributing entities to advance contribution entities into the next higher position within the respective ARI level of the relational multi-level tree system based on contributing entities’ age advancements;
graduate the contributing entities out of the respective ARI levels in the relational multi-levels tree system when contributing entities’ age exceeds an age limit for each level of the respective ARI level; and
wherein the flat-top multi-level trees of the structured multi-level tree system prevents endless broadening base effect to ensure efficient and sustainable fair distributions to contributing entities.
As such, claims 1-13 and 15-18 are would be allowable over the prior art.

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.
The applicant argues that the claims are directed to providing fair distribution using a structured relational multi-level tree system having flat top multi-level trees with age range interval levels which prevents endless broadening base effect to ensure efficient and sustainable fair distribution to contributing entities and applies level strength analysis charts to determine the optimal size and number of adjacent trees which is an improvement found over conventional techniques and transforms that abstract idea into a practical application under Step 2A Prong 2.  The examiner disagrees.  In order to overcome the 35 USC 101 rejection under Step 2A, Prong 2, it is the “additional elements” that transform the abstract idea into a practical application. Additional elements are those elements that are not identified as part of the abstract idea itself. In the instant case the “additional elements” are merely a database and a processor upon which the abstract idea is applied. The database and processor are merely a general purpose computer which is insufficient to transform the abstract idea into a practical application. While the examiner does not dispute that the algorithm being used define the ARIT table, construct the LSAC, and construct the flat-top multi-level tree, and reassign position to prevent endless broadening base effect to ensure efficient and sustainable fair distribution to contributing entities is an improvement, it is an improvement in the abstract idea.  As indicated in SAP v. Investpic improvements of this nature are improvements in ineligible subject matter (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.).  Thus, the 35 USC 101 rejection is proper and has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621